Citation Nr: 1219074	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, to include as secondary to the service-connected right knee disability.

2.  Entitlement to service connection for a left knee condition, including as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for a low back disability, including as secondary to the service-connected right knee disability.

4.  Entitlement to service connection for a bilateral ankle condition, including as secondary to the service-connected right knee disability.

5.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to January 1992, including service in the first Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a video hearing before the Board; however, he failed to appear at his scheduled hearing without good cause.

In January 2011, the Board remanded this matter to obtain updated VA treatment records and release forms and additional records from the Veteran.  No additional VA treatment records were available and the Veteran did not respond to VA's request for information.  This matter was also remanded to allow for a VA Compensation and Pension examination.  The examination was scheduled for January 12, 2011 but the Veteran failed to report.  Based on the foregoing, the Board finds that all development has been completed.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability, and service connection for chronic fatigue syndrome due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to service connection for a left knee disability in an August 1999 rating decision; the Veteran did not appeal.

2.  Evidence received since the August 1999 rating decision is not cumulative or redundant of other evidence of record and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.

3.  The Veteran does not suffer a low back disability for VA purposes.

4.  The Veteran's degenerative joint disease of the ankles did not have onset during or as a result of service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision that denied entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.       § 20.1103 (2011).

2.  New and material evidence has been received since the August 1999 rating decision that denied entitlement to service connection for a left knee disability and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for low back disability, including as secondary to the service-connected right knee disability, have not been met.  38 U.S.C.A.  §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

4.  The criteria for service connection for a bilateral ankle disability, including as secondary to the service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied service connection for a left knee disability in an August 1999 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding this issue was received in November 2002, more than one year after the August 1999 rating decision.  Therefore, the August 1999 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Evidence of record at the time of the August 1999 rating decision included service treatment records (STRs), service personnel records, and VA examinations.  The Veteran's claim was denied in August 1999 because the evidence failed to show evidence of a disability and evidence that the alleged disability had onset during or as a result of service.  Therefore, the evidence submitted since the 1999 rating decision must address this deficiency.

Since the August 1999 rating decision, the Veteran has submitted records from private treatment providers, VA treatment records, statements and buddy statements.  Treatment records show diagnosis of a left knee disability and his private provider said that the left knee disability was caused by the service-connected right knee disability.  Accordingly, the Board finds that the evidence received since the August 1999 rating decision is both new and material to the Veteran's claim and that the claim should be reopened.

Briefly, the Board notes that since the Veteran's claim has been reopened, any deficiency in notice under the Veterans Claims Assistance Act of 2000 (VCAA), Kent v. Nicholson, 20 Vet. App. 1 (2006), or otherwise, is not prejudicial to the Veteran and will not be further discussed.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.       § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A.  § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.

A.  Low Back

The Veteran seeks service connection for his low back disability, claimed as secondary to his service-connected right knee disability.  STRs do not show complaints of a low back disability.  May 1999 private treatment records from Dr. C.P. show that the Veteran complained of low back pain caused by lifting a bucket filled with steel scrap.  He denied previous history of back pain or back injury, providing factual evidence against his own claim.  The diagnosis was lumbar strain.  

Based upon these records, the Board finds that the alleged current back disability did not have onset during or as a result of service because STRs are silent for injury and because he admitted to having had no back injuries or pain prior to his 1999 work-related incident.

Regarding secondary service connection, the Veteran had VA orthopedic and Gulf War examinations in July 2003 at which time he reported injuring his back in 1999 as a result of on-the-job heavy lifting.  The Gulf War examiner diagnosed low back pain but did not render any opinions regarding the etiology of the disability.  He did not render an opinion addressing whether the service-connected right knee disability caused or aggravated the back condition.  Unfortunately, neither examiner indicated review of the claims file; therefore, the VA examinations of record are inadequate for rating purposes.

The Board remanded this matter in December 2010 for a VA examination.  An examination was scheduled, but the Veteran failed to report without good cause.  He has not indicated willingness to appear for another VA examination.  With respect to a claimant's duty to attend VA examination, the provisions of 38 C.F.R. § 3.655 provide as follows:

(a) General. When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination, and a claimant, without good cause, fails to report for such examination, ... action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, situations such as the illness or hospitalization of the claimant and death of an immediate family member.  For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA.

(b) Original or reopened claim, or claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Consequently the Board must adjudicate this matter based on the evidence at hand.  As such, the Board notes that the only back injury of record occurred in 1999 in a work-related incident.  No treatment records other than the Gulf War examinations show complaints of a back injury or disability.  The Board has considered the Veteran's lay statements alleging back pain and his assertions that the pain is due to his service-connected right knee disability.  While he is competent to report his symptoms of pain, he is not competent to render a diagnosis or provide a credible etiology opinion regarding his back as his alleged underlying disability causing the pain is not readily observed by laypersons.  As noted, the Board remanded this matter for a VA examination but the Veteran failed to appear and did not provide good cause for missing the appointment.

Further, the Veteran's own statements to heath care providers prior to filing this claim indicate he did not have a back problem until the post-service accident, outweighing his current contentions. 

Based on the evidence, the Board finds that the Veteran suffers, at most, back pain.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In this case, since the evidence shows only complaints of pain, and since pain alone is not a disability for VA purposes, the Board finds that service connection must be denied.  Simply, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evidence is not so evenly balanced to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).  The appeal is denied.

B.  Bilateral Ankles

The Veteran seeks service connection for a bilateral ankle disability, including as secondary to his service-connected right knee disability.  

STRs do not show complaints or treatment of the ankles.  The Veteran had VA examinations in January and July 2003.  X-rays showed mild narrowing, degenerative joint disease.  During the July 2003 VA orthopedic examination, the Veteran said he had gradual onset of problems since 1993.  The examiner diagnosed bilateral ankle pain but found no evidence to suggest that it was related to his right knee condition.  Unfortunately, neither examiner indicated review of the claims file, therefore the examination reports are inadequate for rating purposes.

A March 2004 treatment record from Dr. W.A.T. shows the Veteran complained of ankle pain.  X-rays showed moderate degenerative changes of his ankles, bilaterally.  He stated that when he sees symmetric weight-bearing joint involvement, he starts to think of rheumatologic causes.  He did not indicate that the bilateral ankle diagnosis was related to service or his service-connected right knee disability.  A November 2006 VA treatment record shows complaints of ankle pain.  

The Board also considered the Veteran's statements.  In a January 2010 statement, he said he met his wife in November 1992 and that after a few months, she began to notice his persistent complaints of pain in his ankles.  He said his pain worsened over time.  He has also alleged that his bilateral ankle disability is due to his service-connected right knee disability.  

Regarding his statements, the Board finds that he is competent to report his symptomatology; however, while he alleges that he has suffered ankle pain since 1992 or 1993, possibly within one year of separation from service, the Board finds his statements are outweighed by the medical evidence.  Here, the first indication of a bilateral ankle disability is dated 2003, more than 11 years after separation from service.  Further, none of the treatment records indicate that the degenerative joint disease of the ankles had onset during or as a result of service.  

Regarding his allegations that the degenerative joint disease is due to his service-connected right knee disability, the Board finds that he is not competent to render a credible etiology opinion because degenerative joint disease is not readily observed by laypersons.

The Board remanded this matter in December 2010 for a VA examination to determine whether the bilateral ankle disability is related to the service-connected right knee disability.  An examination was scheduled, but the Veteran failed to report without good cause.  He has not indicated willingness to appear for another VA examination.  Consequently the Board must adjudicate this matter based upon the evidence at hand.  See 38 C.F.R. § 3.655.

In this case, the Board finds that the competent and credible evidence fails to show that the Veteran suffered ankle pain or injury during service as his STRs are silent regarding this matter.  Further, the competent and credible evidence fails to show that the disability is related to his service-connected right knee disability.  The first medical evidence of a disability is dated 2003 and at that time, his doctor indicated that the condition was possibly related to rheumatologic causes.  A VA examination would have clarified matters; however the Veteran failed to report.  Therefore, based on the evidence, the Board finds that the preponderance of the evidence weighs against a finding of service connection for a bilateral ankle disability, to include as secondary to his service-connected right knee disability.  The evidence is not so evenly balanced to allow application of the benefit of the doubt rule.  38 U.S.C.A.  § 5107; Gilbert, 1 Vet. App. 49 (1990).  The appeal is denied.

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2005, after the initial RO decision in this matter.  The letter fully addressed all notice elements, informing the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a supplemental statement of the case issued in April 2007, after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal because any error in the notice did not affect the essential fairness of the adjudication.  See generally Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining application of the rule of prejudicial error in the context of claims for VA benefits).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted statements, buddy statements, and treatment records.  The Veteran was afforded multiple VA medical examinations, however none are adequate for rating purposes.  The Board remanded all of the claims for a VA examination in December 2010.  An examination was scheduled for January 2011 but the Veteran failed to report.  He also failed to provide good cause.  Therefore, VA has met its duty to provide adequate VA examinations and the Board has adjudicated the claims on the evidence of record pursuant to 38 C.F.R. §  3.655.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has been submitted to reopen a claim for service connection for a left knee disability, and to this extent, the appeal is granted.

Service connection for a low back disability, including as secondary to the service-connected right knee disability, is denied.

Service connection for a bilateral ankle condition, including as secondary to the service-connected right knee disability is denied.



REMAND

The Veteran seeks service connection for alleged chronic fatigue syndrome (CFS) due to an undiagnosed illness and for a left knee disability, to include as secondary to his service-connected right knee disability.  The Board remanded these issues in December 2010 so that VA examinations could be scheduled for the purpose of determining whether the Veteran suffers CFS and whether there is a relationship between the left knee and service-connected right knee.  The examinations were scheduled for January 2011 but the Veteran failed to appear and failed to provider good cause for his failure to appear.  

While he has not indicated willingness to attend additional VA examinations, the Board finds that opinions regarding the etiology of the above disabilities are necessary before adjudication, whether or not the Veteran chooses to attend an examination. 

Specifically, examinations are necessary because the Veteran recently submitted an etiology opinion from his new private provider, Dr. V. L-M., indicating a diagnosis of CFS.  Despite the new letter, the evidence is unclear whether the Veteran actually suffers the CFS per VA regulations.  Thus an opinion from a VA examiner is required to clarify his diagnosis.

Regarding the left knee, the evidence contains inadequate etiology opinions.  An April 2003 letter from the Veteran's private provider, Dr. C.P., states that the left knee pain and restricted use of the knee is as likely as not to have been caused by the right knee disability and resulting abnormal gait; however, the opinion is not supported by rationale or medical records.  March 2004 records from Dr. W.A.T. indicates possible rheumatologic causes.  Neither opinion is supported by adequate rationale and neither provider indicated that he or she reviewed the claims file.  Thus, both opinions are inadequate for rating purposes.  

Where existing examinations are inadequate for rating purposes, new VA examinations will be authorized.  38 C.F.R. § 3.326.  As the current examinations of record are inadequate for rating purposes, the Board finds that a remand is warranted so that new examinations can be scheduled to determine the nature and etiology of the CFS as well as the left knee disability and its relationship, if any, to the service-connected right knee disability.  

If the Veteran indicates that he is unwilling to appear or simply fails to appear for his VA examinations, the AMC is directed to obtain etiology opinions for both disabilities based solely upon the evidence in the claims file.

Further, in April 2012, the Veteran submitted additional evidence pertaining to his CFS; however, the evidence was not accompanied by a waiver of RO review.  The evidence indicates that the Veteran has a new treating provider, Dr. V. L-M. and that the Veteran suffers CFS related to his time in the first Gulf War.  Since the Veteran has a new provider, the AMC should obtain appropriate consent and release forms and attempt to obtain and associate with his claims file all medical records from Dr. V. L-M.

Accordingly, the case is REMANDED for the following action:

1.  Obtain appropriate consent and release forms from the Veteran and attempt to obtain and associate with his claims file medical records from Dr. V. L-M. and associate them with the claims file.  All attempts to obtain the records should be documented in the claims file.

If unsuccessful in obtaining these medical records, inform the Veteran and ask that he provide a copy of the outstanding medical records.  The Veteran should, if possible, obtain and submit these records to expedite the case.

2.  Schedule the Veteran for a VA examination to determine the existence, nature, and etiology of his claimed chronic fatigue syndrome.  A copy of this REMAND and the claims file must be provided to the examiner for review and the examiner should indicate review of these items in the examination report.

The examiner is asked to indicate whether the Veteran suffers chronic fatigue syndrome as outlined by VA guidelines:

For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

If it is determined that the Veteran has chronic fatigue syndrome, please indicate whether it is at least as likely as not (50 percent or greater) that the condition is related to his period of active service, including time served in the Gulf War.

The examiner should conduct all necessary diagnostic testing and evaluations.  The examiner should provide a full rationale to support his or her opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, the report should so state.

If the Veteran fails to appear for his examination, the examiner should provide the requested opinions based upon his or her review of the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability (is any).  A copy of this REMAND and the claims file must be provided to the examiner for review and the examiner should indicate review of these items in the examination report.

The examiner is asked to indicate whether it is at least as likely as not (50 percent or greater) that the Veteran's left knee disability was caused by or aggravated by the service-connected right knee disability.  If the examiner determines that the Veteran's left knee disability increased in severity beyond the natural course due to the service-connected right knee disability, the examiner should determine, if possible, the baseline severity of the left knee disability before it was first aggravated by the service-connected right knee disability.

The examiner should conduct all necessary diagnostic testing and evaluations.  The examiner should provide a full rationale to support his or her opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, the report should so state.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The term aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If the Veteran fails to appear for his examination, the examiner should provide the requested opinions based upon his or her review of the claims file.

4.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


